FILED
                             NOT FOR PUBLICATION                            MAY 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SURINDER KAUR,                                   No. 10-71823

               Petitioner,                       Agency Nos. A076-858-660

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Surinder Kaur, native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Kaur’s untimely motion to

reopen where the motion was filed over four years after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Kaur failed to establish changed circumstances in

India material to her claim to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-97

(underlying adverse credibility determination rendered evidence of changed

circumstances immaterial).

      PETITION FOR REVIEW DENIED.




                                           2                                      10-71823